DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 10/28/21.  Claims 15-16 are withdrawn; claims 1 and 14 are amended; 1-14, 17-20 are examined below.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pat. No. 7,326,128) in view of Nishino (US Pub. No. 2007/0191137) and further in view of Parente et al. (US Pub. No. 2020/0398119).  
As per claim 1, Cole teaches a putter-type golf club head 100 that, when oriented in a reference position, comprises: a main body 102 including: a front portion having a face 112 defining a virtual face plane (Fig. 1), the face including a forward-most extent of the front portion; a rear portion extending rearwardly from the front portion and having a rearward-most extent of the golf club head (Fig. 1); a heel 106; and a toe 104 opposite the heel 106 (column 1, lines 46-67); a weight insert 120/122 that is denser than the main body 102 (Fig. 1; column 2, lines 4-34) and includes an insert CG located rearwardly from the virtual face plane; a golf club head center of gravity CG including a CG depth CGD that is measured along a depth axis that passes through the CG and is normal to the virtual face plane (shown by aggregate of Fig’s 1-2C); 
Cole teaches wherein the insert CG is located rearwardly a distance from the virtual face plane and inherently comprises a ratio of CGD/L (shown by aggregate of Fig’s 1-2C), but does not expressly disclose these numeric values.  Here, Cole expressly teaches wherein the inserts 120/122 are flush with the face (Fig. 2C). Examiner notes the small depth of the insert shapes shown in Fig.’s 1 and 2C and their taper shape, indicating that the insert CG depth is substantially in close proximity to the virtual face plane.  Notably, Cole teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3. One ordinary skill in the art would recognize these selection of material will move the club cg forward. But again, Cole does not expressly provide these numeric values.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art will recognize that the position/location of weights is a result effective variable for CG position – see, e.g. extrinsic evidence reference Abbott et al. (US Pub. No.  2017/0296886) at paragraphs [0040]-[0042]; Franklin (US Pub. No. 2012/0064992) at paragraph [0025]. At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize routine experimentation to optimally scale the insert CG to provide a desired club head CG position and inertia to provide a desirable “feel” and forgiveness for off-center hits. 
Supplemental to the aforementioned, examiner cites to analogous art reference Nishino for its express teaching of locating the putter head CG such that CGD (F) /L (W2) is at most 0.30 (paragraphs [0058], [0081]; Fig. 7), and the CGD (F) is no greater than 25 mm (paragraph [0081]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious 
Cole does not expressly teach wherein the sole surface includes a plurality of empty sole recesses as claimed. However, Parente et al., directed to the analogues art of golf club putters, teaches the following features to be known in the art: a plurality of empty sole recesses (Fig. 4C – paragraph [0030]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the recesses to “reduce the total weight of the clubhead” (paragraph [0030]). A lighter putter is typically desirable for slower greens as a quicker stroke is needed contra fast greens. Moreover, light putters can provide improved distance control for golfers that have a pattern of excessive pace. The combined teachings is considered to teach wherein the recesses are located rearward of the clubs CG since Parente et al. teaches the recesses to extend all the way to the rear portion of the club (Fig. 4C).  Whether the recesses are entirely rearward are admittedly unclear. However, and notably, Parente et al. expressly teaches wherein the recess can be positioned at “any area of the clubhead and in any shape in order for the clubhead to address the desired weighting schemes of the user” (paragraph [0030]). By positioning the recesses at entirely rearward positions, the club CG is moved forward, which is See paragraph [0003] of Parente et al.  The proposed combination is considered to have a reasonable expectation of success since Cole permits adjustment of club CG (see column 3, lines 12-14). Moreover, small recesses can be selected such that the club CG remains “below horizontal midline 310”.
As per claim 2, Cole teaches wherein: the face includes a heel side recess 132 and a toe side recess 130 and the weight insert comprises: a heel insert 122 received in the heel side recess 132; and a toe insert 120 received in the toe side recess 130 (Fig. 1; column 1, lines 46-67; column 2, lines 1-35).  
As per claim 3, Cole teaches wherein the heel insert 122 has a first volume and the toe insert 120 has a second volume that is substantially equal to the first volume. (Fig. 1 showing inserts shaped substantially the same; column 2, lines 35-49 – teaching weight inserts having “substantially the same weight”, and implicitly, similar material)  
As per claim 4, Cole teaches wherein the heel insert 122 and the toe insert 120 comprise a heel face and a toe face, respectively, that are substantially coplanar with the virtual face plane (“front surfaces 214 are flush with face 112” – column 2, lines 1-4).  
As per claims 7-10, Cole teaches wherein a mass of the heel insert is less than a mass of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel), wherein a density of the heel insert is no less than 9 g/cm3 (column 2, lines 33-35),  no greater than 15 g/cm3 (column 2, lines 33-35), and less than a density of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel; examiner notes the inserts comprising 3, wherein a density of the toe insert is no less than 15 g/cm3 and no greater than 20 g/cm3 (column 2, lines 33-35). Per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
	As per claims 11-12, Cole inherently teaches wherein the weight insert has a mass mw and the golf club head has a mass mh. Cole does not expressly disclose these numeric values so as to determine their ratio. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight insert and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head 
As per claim 13, Cole inherently teaches a moment of inertia about a vertical axis through the CG, Izz, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally scale Izz for the expected purpose of providing a forgiving putter. At column 2, lines 25-26, Cole recognizes wherein the high density inserts are arranged to “increase(s) the moment of the inertia of the club head”.  Supplemental to this, secondary reference Nishio expressly teaches a moment of inertia about a vertical axis through the CG, Izz no less than 4000 g*cm^2 (paragraphs [0067], [0087]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to increase the MOI about z axis to reduce twisting of the face for off-center hits. 
Claims 14 and 18-19 are rejected based on the disclosure set forth above in the rejections of claims 1-4, 7-13.
As per claim 17, Fig. 1 of Cole shows substantially identically shaped weight inserts 120, 122 and further discloses wherein the inserts can comprise “different weights” to compensate for “non-symmetrical features of the club head 100 or to align the center of gravity of the club head 100 with the geometric center of front face 112” (column 2, lines 35-48). Given the hosel In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Also, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally scale the toe and heel inserts mass to provide a desired cg position along the toe-heel direction. 
As per claim 20, Cole inherently teaches wherein the heel insert has a mass m1, the toe insert has a mass m2, the golf club head has a mass mh, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight inserts and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pat. No. 7,326,128) in view of Nishino (US Pub. No. 2007/0191137) and further in view of Parente et al. (US Pub. No. 2020/0398119) and even further in view of Rollinson (US Pub. No. 2009/0149274). 
As per claim 5, Cole does not expressly teach wherein the face includes a central recess with a central insert received therein, the central recess being located between the heel side recess and the toe side recess.  However, Rollinson, directed to the analogous art of golf club putters, teaches such features to be known in the art (Fig. 1 – insert 36, central recess 34). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine references, for the expected purpose of facilitating interchangeability of face inserts which is desirable in the golf club art (paragraph [0027]; Fig.’s 7-8).   The different materials provide different feel, acoustic feedback, and roll properties. A golfer can select an insert that fits their preference. 
As per claim 6, Cole teaches wherein the heel insert has a first density, the toe insert has a second density greater than the first density (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel). Rollinson teaches wherein the central insert comprises polymer material (paragraphs [0040], [0045]). Hence, the combined teachings of Cole, which teaches a first density (up to 20 g / cm^3 (column 2, lines 25-40) and Rollinson meet the claimed limitation. The motivation to combine is the same as stated above. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art . 

6.	Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwade (US Pub. No. 2005/0215346) in view of Cole (US Pat. No. 7,326,128) and further in view of Parente et al. (US Pub. No. 2020/0398119). 
With respect to claim 1, Iwade teaches a putter-type golf club head that, when oriented in a reference position, comprises: a main body including: a front portion having a face defining a virtual face plane, the face including a forward-most extent of the front portion; a rear portion extending rearwardly from the front portion and having a rearward-most extent of the golf club head; a heel; a toe opposite the heel; and a sole surface,  a CG depth CGD that is measured along a depth axis that passes through the CG and is normal to the virtual face plane, the CGD being no greater than 25.0 mm (Fig. 3; paragraphs [0027], [0030]; CGD measured by M (-) N); and a golf club head length L measured in a front to rear direction from the forward-most extent of the front portion to the rearward-most extent of the rear portion; a ratio of CGD/L of at most 0.30 (Fig.’s 2-3; paragraphs [0026], [0030]; it’s noted that when B:A is at most 0.30, CGD/L will also be as it is forward of distance B).  
Iwade teaches a very forward CG (Fig. 2) and uses heavier materials in the front portion than the back body portion, as opposed to using forwardly positioned weights. However, Cole, directed to the analogous art of golf putters, teaches a weight insert 120/122 that is denser than the main body 102 (Fig. 1; column 2, lines 4-34) and includes an insert CG located rearwardly from KSR, exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results. Here, the use of the face inserts could serve as a substitute for the large differences in front and rear part material densities to ensure a forward CG. For example if it is desired to use the same material for manufacturing ease, the inserts can be used to position the CG near the face. Or, it could be used in addition to the teachings of paragraph [0025]. For example, when the forward member 16 is made of a material that is slightly greater than a titanium alloy rear part 18, the face inserts can be added to ensure forward CG. The proposed combination has a reasonable expectation of success since Iwade does not assign criticality to the hitting surface structure and can be easily positioned therein via routine machining. Cole further teaches wherein the inserts 120/122 are flush with the face (Fig. 2C). Examiner notes the small depth of the insert shapes shown in Fig.’s 1 and 2C and their taper shape, indicating that the insert CG depth is substantially in close proximity to the virtual face plane, but does not expressly disclose wherein the CG insert is located by a distance no more than 1 cm.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art will recognize that the position/location of weights is a result effective variable for CG position – see, e.g. extrinsic evidence reference Abbott et al. (US Pub. No.  2017/0296886) at paragraphs [0040]-[0042]; Franklin (US Pub. No. 2012/0064992) at paragraph [0025]. At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize routine 
Iwade does not expressly teach wherein the sole surface includes a plurality of empty sole recesses as claimed. However, Parente et al., directed to the analogues art of golf club putters, teaches the following features to be known in the art: a plurality of empty sole recesses (Fig. 4C – paragraph [0030]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the recesses to “reduce the total weight of the clubhead” (paragraph [0030]). A lighter putter is typically desirable for slower greens as a quicker stroke is needed contra fast greens. Moreover, light putters can provide improved distance control for golfers that have a pattern of excessive pace. The combined teachings is considered to teach wherein the recesses are located rearward of the clubs CG since Parente et al. teaches the recesses to extend all the way to the rear portion of the club (Fig. 4C).  Whether the recesses are entirely rearward are admittedly unclear. However, and notably, Parente et al. expressly teaches wherein the recess can be positioned at “any area of the clubhead and in any shape in order for the clubhead to address the desired weighting schemes of the user” (paragraph [0030]). By positioning the recesses at entirely rearward positions, the club CG is moved forward, which is desirable for players partial to “Foreweighting” (See paragraph [0003] of Parente et al.  The proposed combination is considered to have a reasonable expectation of success since Cole permits adjustment of club CG (see column 3, lines 12-14). Moreover, small recesses can be selected such that the club CG remains “below horizontal midline 310”.
With respect to claims 2-4, Cole teaches wherein: the face includes a heel side recess 132 and a toe side recess 130 and the weight insert comprises: a heel insert 122 received in the heel 
As per claims 7-10, Cole, cited for the high density face inserts, teaches wherein a mass of the heel insert is less than a mass of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel), wherein a density of the heel insert is no less than 9 g/cm3 (column 2, lines 33-35),  no greater than 15 g/cm3 (column 2, lines 33-35), and less than a density of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel; examiner notes the inserts comprising the same volume/shape – Fig. 1), wherein a density of the heel insert is about 12 g/cm3, wherein a density of the toe insert is no less than 15 g/cm3 and no greater than 20 g/cm3 (column 2, lines 33-35). Per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  The motivation to combine is the same as stated above. Additionally, at time of invention, one ordinary skill in the art would have found it obvious to utilize this type of weighting to move CG to the desired position to promote either toe or heel bias weighting. Supplemental to this, the Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
	As per claims 11-12, Iwade teaches an embodiment wherein the golf club head has a mass 379g (paragraph [0030]). Cole, cited for the inserts (the motivation to combine is the same as stated above) inherently teaches wherein the weight insert has a mass mw but does not expressly disclose these numeric values so as to be able to determine the claimed ratio. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight insert and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally select Izz for the expected purpose of providing a forgiving putter. At column 2, lines 25-26, Cole recognizes wherein the high density inserts are arranged to “increase(s) the moment of the inertia of the club head”. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to increase the MOI about z axis to reduce twisting of the face for off-center hits. 
Claims 14 and 18-19 are rejected based on the disclosure set forth above in the rejections of claims 1-4, 7-13.
As per claim 17, Fig. 1 of Cole shows substantially identically shaped weight inserts 120, 122 and further discloses wherein the inserts can comprise “different weights” to compensate for “non-symmetrical features of the club head 100 or to align the center of gravity of the club head 100 with the geometric center of front face 112” (column 2, lines 35-48). Given the hosel weight, this can be construed as providing a toe insert mass to be greater than the heel insert mass. The motivation to combine is the same as stated above. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 
As per claim 20, Iwade teaches an embodiment wherein the golf club head has a mass 379g (paragraph [0030]). Cole, cited for the inserts (the motivation to combine is the same as stated above) inherently teaches wherein the heel insert has a mass m1, the toe insert has a mass m2, the golf club head has a mass mh, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight inserts and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 


7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwade (US Pub. No. 2005/0215346) in view of Cole (US Pat. No. 7,326,128) and further in view of Parente et al. (US Pub. No. 2020/0398119) and even further in view of Rollinson (US Pub. No. 2009/0149274). 
As per claim 5, Iwade does not expressly teach wherein the face includes a central recess with a central insert received therein, the central recess being located between the heel side recess and the toe side recess (taught by Cole – motivation to combine is the same as stated above).  However, Rollinson, directed to the analogous art of golf club putters, teaches such features to be known in the art (Fig. 1 – insert 36, central recess 34). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine references, for the expected purpose of facilitating interchangeability of face inserts which is desirable in the golf club art (paragraph [0027]; Fig.’s 7-8).   The different materials provide different feel, acoustic feedback, and roll properties. A golfer can select an insert that fits their preference. 
As per claim 6, Cole, which is cited for the inserts, teaches wherein the heel insert has a first density, the toe insert has a second density greater than the first density (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel).  At time of invention, one ordinary skill in the art would have found it obvious to utilize this type of weighting to move CG to the desired position to promote either toe or heel bias weighting.  Rollinson teaches wherein the central insert comprises polymer material (paragraphs [0040], [0045]). Hence, the combined teachings of Cole, which teaches a first density (up to 20 g / cm^3 (column 2, lines 25-40) and Rollinson meet the claimed limitation. The motivation to combine is the same as stated above. Supplemental to this, the selection of a known material based on its suitability for its intended Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
 

Response to Arguments
8.	Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive with respect to the applied art.
	Regarding the support for the claim amendments, examiner agrees that the specification as a whole, supports a finding that the amendments are supported. One ordinary skill in the art would reasonably conclude the sole configuration of the embodiment in Fig. 7 is similar to that shown in Fig. 4. Moreover, the high density inserts of Fig. 7 will indeed move CG forward.
Applicant argues that it would not have been obvious to position the sole recesses entirely rearward because applicant’s specification provides criticality to this feature. This is not found persuasive. Examiner is giving patentable weight to the recess locations and is not treating them as an obvious design choice. The question is what the teachings of the combined references would teach to one ordinary skill in the art. Parente et al. expressly teaches wherein the recess can be positioned at “any area of the clubhead and in any shape in order for the clubhead to address the desired weighting schemes of the user” (paragraph [0030]). By positioning the recesses at entirely rearward positions, the club CG is moved forward, which is Foreweighting” (See paragraph [0003] of Parente et al).  This echoes applicant’s stated criticality set forth in paragraph [0044]. 
Lastly, applicant appears to argue that modifying Nishino is in error because Nishino teaches away from a foreward CG. To begin, examiner is not utilizing Nishino as a primary reference. Rather, certain CG related features taught by Nishino are being combined with primary reference Cole. Specifically, Nishino is cited for its express teaching of locating the putter head CG such that CGD (F) /L (W2) is at most 0.30 (paragraphs [0058], [0081]; Fig. 7), and the CGD (F) is no greater than 25 mm (paragraph [0081]). Moreover, Nishino expressly teaches a CG depth WITHIN THE CLAIMED RANGE - - no greater than 25 mm (paragraph [0081]). For these reasons the combination of Cole, Nishino and Parente is maintained. 

	Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711